
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


GRAPHIC [g240516.jpg]


CONFIDENTIAL VOLUNTARY SEPARATION AGREEMENT


This Confidential Voluntary Separation Agreement ("Agreement") is made by and
between Rod Erin ("Employee") and Atmel Corporation (the "Company")
(collectively referred to as the "Parties" or individually referred to as a
"Party").


RECITALS


Employee announced his intention to retire from the Company, and, in connection
therewith, voluntarily resigned from his office as Vice President, RFA,
Non-Volatile Memory Segments and Aerospace Products, effective March 24, 2011.

The Parties have agreed that Employee will remain a non-executive employee until
August 18, 2011, or such other date as the Parties mutually agree.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

        1. Resignation as Executive Officer, Transition Period and Termination
of Employment.

a.Effective March 24, 2011, Employee resigned from his office as Vice President,
RFA, Non-Volatile Memory Segments and Aerospace Products, and the Company
accepted such resignation. Notwithstanding Employee's resignation of his
position as an officer of the Company, Employee shall remain a full-time,
non-executive employee of the Company from March 24, 2011 until August 18, 2011,
or such other date as the Parties may mutually agree by written communication
(such period being referred to as the "Transition Period"). The last day of the
Transition Period shall be referred to as the "Separation Date," which shall
mean August 18, 2011 (unless a written communication signed by each Party shall
have been delivered prior to such date, as contemplated by the preceding
sentence).

b.During the Transition Period, Employee shall provide assistance, consultation
and transitional services as reasonably requested by the Company's Chief
Executive Officer.

c.Effective on the Separation Date, Employee's employment relationship with the
Company will terminate. Except as provided in this Agreement, all compensation,
benefits and perquisites of employment will cease as of the Separation Date.

        2. Consideration, Salary and Benefits.

a.During the Transition Period, Employee shall continue to receive the base pay
and benefits to which he was entitled as of March 24, 2011 (except that Employee
shall be entitled to participate, pro rata to reflect the number of days for
which he was employed in 2011, in the Executive Incentive Plan the Board adopts
for calendar year 2011; notwithstanding the prior clause, Employee shall not
participate in any other incentive plans or programs that the Board determines
to adopt during 2011, including any successor, if any, to the Challenge 15
Program (as defined below)).

--------------------------------------------------------------------------------

 

Atmel Corporation    •    2325 Orchard Parkway    •    San Jose    •    CA
95131    •    USA

Tel: 1 (408) 441-0311    •    Fax: 1 (408)  436-4200    •    www.atmel.com


--------------------------------------------------------------------------------



b.During the Transition Period, all of Employee's time-based equity awards shall
continue to vest according to the vesting schedules set forth in the applicable
award agreements. All vesting of time-based equity awards shall terminate from
and after the Separation Date, and any equity awards not vested on or before the
Separation Date shall be cancelled in accordance with the terms of the Company's
equity incentive plans and Employee's award agreements.

c.During the period from July 2, 2011 until the Separation Date, Employee shall
use any and all accrued, but unpaid, vacation days to which he is entitled. If
on the Separation Date, Employee has additional accrued but unpaid vacation
days, he shall receive full payment for such vacation days at the time he
receives his final paycheck.

d.If the Company's Board of Directors determines that Employee, while still an
active employee, has "earned" any performance-based equity award granted under
the terms and conditions of the Challenge 15 Performance Stock Program (the
"Challenge 15 Program"), as in effect on March 24, 2011, Employee shall receive
such "earned" (or vested) Challenge 15 Program award regardless of whether he
remains employed by the Company on the date the Challenge 15 Program award is
actually paid to other similarly situated senior executive officers of the
Company.

e.If (i) Employee executes on the Separation Date the form of release attached
hereto as Exhibit A, and (ii) does not revoke that further release during the
7-day revocation period described therein, in addition to the other
consideration provided in this Agreement, the Company agrees to extend to
February 15, 2012 Employee's post-termination exercise period for any stock
options vested on or prior to the Separation Date. Except as provided in this
Section 2 (e), Employee agrees that all his outstanding equity awards shall
continue to be governed by the applicable Company equity incentive plans and his
award agreements.

f.Employee understands and agrees that the salary and other benefits outlined in
Sections 2(a)-2(e) constitute the total consideration he will receive in
connection with his employment during the Transition Period, the termination of
his employment, and the releases of claims described in this Agreement. Employee
represents and warrants that he is separating from the Company voluntarily and
disclaims any entitlement to additional or different severance, compensation or
benefits under the Atmel Corporation Change of Control and Severance Plan, or
any other incentive or severance plan, agreement (written or oral), or course of
conduct with the Company.

        3. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releasees"). Employee, on his own behalf and on behalf of his heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and Including the Effective Date of this Agreement (as defined in
Section 11 below), including, without limitation:

a.any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;

b.any and all claims for breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; unjust
enrichment and promissory estoppel;

2

--------------------------------------------------------------------------------



c.any and all claims based on tort, including negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

d.any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

e.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; and
disability benefits;

f.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
National Labor Relations Act, the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act; the
Sarbanes-Oxley Act of 2002; the California Family Rights Act; the California
Labor Code and applicable IWC Wage Order; the California Fair Employment and
Housing Act; the Colorado Anti-Discrimination Act; and the Colorado Wage Claim
Act;

g.any and all claims for violation of the federal or any state constitution;

h.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

i.any and all obligations for attorneys' fees incurred in regard to the above
claims (all claims listed in this Section 3 referred to collectively as
"Released Claims").

Employee agrees that the release set forth in this Section 3 shall be and remain
in effect in all respects as a complete general release as to the matters
released. Released Claims shall not include (i) any claims based on obligations
created by or reaffirmed in this Release; (ii) any claims that by law cannot be
released, including without limitation Employee's right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment against the
Company (with the understanding that Employee's release of claims herein bars
Employee from recovering such monetary relief from the Company), and any
challenge to the validity of Employee's release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement; and (iii) any contractual and statutory rights to be indemnified for
work performed as an employee and executive officer of the Company.

        4. Acknowledgment of Waiver of Claims under ADEA. This Section 4 of the
Agreement shall apply only to the extent Employee is subject to the Age
Discrimination in Employment Act of 1967 (the "ADEA"). Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
ADEA, and that this waiver and release is knowing and voluntary. Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further understands and acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Agreement; (b) he has twenty-one (21) days
within which to consider this Agreement; (c) he has seven (7) days following his
execution of this

3

--------------------------------------------------------------------------------




Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Employee signs this Agreement and
returns it to the Company in less than the twenty-one (21) day period identified
above, Employee hereby acknowledges that he has freely and voluntarily chosen to
waive the time period allotted for considering this Agreement.

        5. California Civil Code Section 1542. Employee understands and agrees
that the Released Claims include not only claims presently known to him, but
also all unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Released Claims. Employee understands
that he may hereafter discover facts different from what he now believes to be
true, which if known, could have materially affected this Agreement, but he
nevertheless waives any claims or rights based on different or additional facts.
Employee knowingly and voluntarily waives any and all rights or benefits that he
may now have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee further waives any and all rights or benefits of any similar provision
of the laws of any other jurisdiction to the full extent that he may lawfully
waive all such rights and benefits pertaining to the subject matter of this
Agreement.

        6. Non-disparagement. Employee agrees that he will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of the Company or any of the
other Releasees.

        7. Non-Solicitation. Employee shall not solicit any employee of the
Company for employment (including as an independent contractor) other than at
the Company for a period of twelve (12) months following the Separation Date.

        8. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

        9. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company's Chief Executive Officer or other
duly-authorized officer of the Company.

        10. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State and
Federal courts in Santa Clara County, California.

        11. Effective Date. This Agreement will become effective on the date it
has been signed by both Parties (the "Effective Date"). Notwithstanding the
foregoing, in the event Employee is subject to the ADEA, each Party has seven
(7) days after that Party signs this Agreement to revoke it and this Agreement
will become effective on the eighth (8th) day after Employee signed this
Agreement (which will be deemed the Effective Date), so long as it has been
signed by the Parties and has not been revoked by either Party before that date.

4

--------------------------------------------------------------------------------



        12. Voluntary Execution of Agreement. Employee understands and agrees
that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Employee acknowledges that:

a.he has read this Agreement;

b.he has not relied upon any representations or statements made by the Company
that are not specifically set forth in this Agreement;

c.he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

d.he understands the terms and consequences of this Agreement and of the
releases it contains; and

e.he is fully aware of the legal and binding effect of this Agreement.

        13. Confidentiality and Return of Company Property.

a.Confidential Separation Information. Except for the disclosure reflected in
the Company's Current Report on Form 8-K, as filed with the Securities and
Exchange Commission on March 28, 2011, and such other reports, proxy statements
or other documents as the Company is required to file with the Securities and
Exchange Commission reflecting Employee's position as an executive officer and
Section 16(a) officer of the Company prior to the Transition Period, Employee
agrees that the terms and conditions of this Agreement, as well as the
discussions that led to the terms and conditions of this Agreement (collectively
referred to as the "Confidential Separation Information"), are intended to
remain confidential between the Company and Employee. Employee further agrees
that he will not disclose the Confidential Separation Information to any other
persons, except that Employee may disclose such information to his immediate
family members and to his attorney(s) and accountant(s), if any, to the extent
needed for legal advice or income tax reporting purposes. When releasing this
information to any such person, Employee shall advise the person receiving the
information of its confidential nature. Neither Employee, nor anyone to whom the
Confidential Separation Information has been disclosed, will respond to, or in
any way participate in or contribute to, any public discussion, notice or other
publicity concerning the Confidential Separation Information. Without limiting
the generality of the foregoing, Employee specifically agrees that neither he,
his immediate family, his attorney nor his accountant, if any, shall disclose
the Confidential Separation Information to any current, former or prospective
employee of the Company. Nothing in this Section will preclude Employee from
disclosing information required in response to a subpoena duly issued by a court
of law or a government agency having jurisdiction or power to compel such
disclosure, or from giving full, truthful and cooperative answers in response to
a duly-issued subpoena.

b.Confidential and Proprietary Information. Employee also agrees that he will
not use, remove from the Company's premises, make unauthorized copies of or
disclose any confidential or proprietary information of the Company or any
affiliated or related entities, including but not limited to, their trade
secrets, copyrighted Information, customer lists, any information encompassed in
any research and development, reports, work in progress, drawings, software,
computer files or models, designs, plans, proposals, marketing and sales
programs, financial projections, and all concepts or ideas, materials or
information related to the business or sales of the Company and any affiliated
or related entities that has not previously been released to the public by an
authorized representative of those companies.

5

--------------------------------------------------------------------------------



c.Continuing Obligations. Employee has signed an Atmel Corporation Proprietary
Information Agreement ("Proprietary Information Agreement"), attached hereto as
Exhibit B, and understands that certain terms and conditions of that agreement
survive the termination of Employee's employment. As such, Employee agrees to
comply with the continuing obligations set forth in the surviving provisions of
the Proprietary Information Agreement.

d.Return of Company Property. By signing this Agreement, Employee agrees that on
or before the Separation Date, he will return to the Company all Company
property, including all confidential and proprietary information, as described
in Section 13(b) above, and all materials and documents containing trade secrets
and copyrighted materials, including all copies and excerpts of the same.

        14. Counterparts. This Agreement may be executed in counterparts, and by
facsimile or electronic transmission in portable document format (or equivalent
document-scanning format) ("pdf"), and each counterpart and facsimile or pdf
signature page shall have the same force and effect as an original, and shall
constitute an effective, binding agreement by each of the Parties.

        15. Construction. This Agreement embodies the terms of a settlement
arrived at through voluntary negotiation between the Parties, and both have had
the opportunity to review this Agreement with their respective legal counsel and
other advisors. Accordingly, the language of all parts of this Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not for
or against either of the Parties.

        16. Binding On Parties And Representatives. This Agreement shall be
binding upon Employee, and upon his spouse, heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of Company and to the Releasees, and each of them, and to their
respective administrators, representatives, executors, successors and assigns.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below:



      ROD ERIN, an individual

Dated:

 

4/4/11

 

/s/ ROD ERIN  



 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

ROD ERIN





 
 
 
ATMEL CORPORATION

Dated:

 

4/7/11

 

By:

 

/s/ STEVEN LAUB  

   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 



      STEVEN LAUB
PRESIDENT AND CHIEF
EXECUTIVE OFFICER


6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



CONFIDENTIAL VOLUNTARY SEPARATION AGREEMENT
RECITALS
